Exhibit 10.2

 

CONFIDENTIAL

Execution Version

 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

APRIL 26, 2016

 

AstraZeneca Pharmaceuticals LP

 

-and-

 

Ironwood Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------

 

COMMERCIAL SUPPLY AGREEMENT

 

Zurampic Product and Allopurinol Combination Product

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

THIS COMMERCIAL SUPPLY AGREEMENT (this “Commercial Supply Agreement”) is dated
as of April 26, 2016 (the “Execution Date”).

 

BETWEEN:

 

1.                                      AstraZeneca Pharmaceuticals LP, a
limited partnership organized under the laws of Delaware, whose principal place
of business is at 1800 Concord Pike, Wilmington, Delaware 19803 (“AstraZeneca”);
and

 

2.                                      Ironwood Pharmaceuticals, Inc., a
company incorporated in the State of Delaware, whose principal place of business
is at 301 Binney Street, Cambridge, Massachusetts 02142, United States of
America (“Ironwood”); (each a “Party”, collectively the “Parties”).

 

BACKGROUND:

 

(A)                               Ironwood and an Affiliate of AstraZeneca are
parties to that certain License Agreement entered into as of April 26, 2016 (the
“License Agreement”), pursuant to which an Affiliate of AstraZeneca (on its own
behalf and on behalf of its Affiliates) agreed to, among other things, license
to Ironwood or its Affiliates Products for sale in the Territory.

 

(B)                               Subject to the terms of this Commercial Supply
Agreement and the License Agreement, AstraZeneca will Supply the Zurampic
Product and the Allopurinol Combination Product in the form of Finished Products
to Ironwood.

 

(C)                               For the avoidance of doubt, this Commercial
Supply Agreement is the Commercial Supply Agreement defined and referred to in
the License Agreement, being separate from the Transitional Services Agreement
pursuant to which AstraZeneca will provide, among other things, [**] during the
“Transition Period” (as defined in the Transitional Services Agreement).

 

THE PARTIES AGREE THAT:

 

1.                                      INTERPRETATION

 

1.1                               Unless otherwise defined in this Commercial
Supply Agreement, capitalized terms used in this Commercial Supply Agreement
have the meanings ascribed to them in the License Agreement.

 

1.2                               In this Commercial Supply Agreement, the
following words and expressions shall have the following meanings:

 

“Allopurinol Combination Product” means the Product that is the subject of [**];

 

“[**]” has the meaning set forth in Schedule 1;

 

“Apparent Defects” has the meaning set forth in Section 11.3;

 

“Applicable Law” means all applicable statutes, ordinances, regulations, rules,
or orders of any kind whatsoever of any governmental authority or Regulatory
Authority in the Territory or

 

1

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

otherwise having jurisdiction over any portion of the Parties’ activities under
this Commercial Supply Agreement, as amended from time to time;

 

“API” means Lesinurad, and, in the case of the Allopurinol Combination Product,
allopurinol;

 

“Base Price” has the meaning set forth in Schedule 1;

 

“Binding Period” has the meaning set forth in Section 3.1;

 

“Bulk Product” means the Existing Products in bulk form;

 

“Business Continuity Plan” has the meaning set forth in Section 7.4;

 

“Business Day” has the meaning set forth in the License Agreement;

 

“Certificate of Analysis” means the certificate of analysis to accompany all
Finished Products delivered to Ironwood, which certifies, among other things,
that the Finished Product has been Manufactured and tested in compliance with
its Specification and which is in the form set out in the Quality Assurance
Agreement;

 

“cGMP” means current good manufacturing practice according to Applicable Law in
the Territory and the country of Manufacture;

 

“[**]” has the meaning set forth in the License Agreement;

 

“Cost of Goods Sold” has the meaning set forth in Schedule 1;

 

“Delivery” means delivery of the applicable Finished Product to Ironwood at the
Delivery Location in accordance with Article 5.  “Deliver” and “Delivered” shall
have corresponding meanings;

 

“Delivery Location” means [**];

 

“Design” has the meaning set forth in Section 13.3;

 

“[**]” has the meaning set forth in Section 12.7;

 

“Effective Date” means the Effective Date of the License Agreement;

 

“Execution Date” has the meaning set forth above;

 

“Existing Products” means the Zurampic Product and the Allopurinol Combination
Product;

 

“Existing Subcontractors” has the meaning set forth in Section 2.3;

 

“Finished Products” means (a) the Existing Products in finished package form,
and (b) the Existing Products in the sample trade dress;

 

“Firm Order” has the meaning set forth in Section 4.5;

 

2

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

“First Commercial Sale” has the meaning set forth in the License Agreement;

 

“Force Majeure” has the meaning set forth in Article 23;

 

“Forecast” has the meaning set forth in Section 3.1;

 

“Independent Expert” shall have the meaning set forth in Section 11.7;

 

“Intellectual Property Rights” means all patents, trademarks, copyrights, design
rights, database rights, domain names, rights in inventions, confidential
information, know-how, trade names, business names, get-up, logos and trade
dress, and all other rights in the nature of intellectual property rights
(whether registered or unregistered) and all applications and rights to apply
for the above, anywhere in the world;

 

“Inventory” has the meaning set forth in Section 24.1;

 

“Late Delivery” has the meaning set forth in Section 5.3;

 

“Lesinurad” means the compound having the chemical structure set forth on
Schedule 1.93 of the License Agreement;

 

“Manufacture,” “Manufactured” or “Manufacturing” means all activities involved
in the production, storing, handling, packaging, and labelling of any Finished
Product;

 

“Minimum Lead Time” has the meaning set forth in Section 4.1;

 

“Minimum Order Size” means the minimum size for any Order for Finished Product
as set forth on Schedule 2;

 

“[**]” has the meaning set forth in Schedule 3;

 

“Non-Conforming Product” means any Finished Product which, at the time of
Delivery, does not conform with the requirements of Section 11.1 (and
“Non-Conformance” shall have a corresponding meaning);

 

“Order” means a written purchase order with a unique number issued by Ironwood
for such quantities of a Finished Product as Ironwood commits to purchase from
AstraZeneca;

 

“Payment” has the meaning set forth in Section 10.3;

 

“Product Materials” has the meaning set forth in Section 12.1;

 

“Quality Assurance Agreement” or “QAA” means, for each Finished Product, the
quality assurance agreements agreed between the Parties in relation to that
Finished Product, as such agreement may be amended or replaced by agreement
between the Parties in writing from time to time;

 

“Quantity Shortfall” has the meaning set forth in Section 11.4;

 

“Required Change” has the meaning set forth in Section 12.3;

 

3

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

“SKU” means the applicable stock keeping unit;

 

“Specification” means the written specifications for the characteristics,
quality, processing, testing, release and stability of a given Finished
Product.  The initial specifications for the Finished Product will be as set
forth in the applicable Quality Assurance Agreement;

 

“Supply” means, with respect to a Finished Product, the Manufacturing and
supplying of such Finished Product and the performance of related tests and
analyses, including as set forth in the applicable QAA;

 

“Supply Executive Officers” means in the case of AstraZeneca, the EVP Operations
or its designee, and in respect of Ironwood means the Head of Global Operations
or its designee;

 

“Supply Price” means the amount payable by Ironwood for a Finished Product,
which shall be determined in accordance with Article 9;

 

“Tax” has the meaning set forth in the License Agreement;

 

“Tax Authority” has the meaning set forth in the License Agreement;

 

“Tax Invoice” has the meaning set forth in the License Agreement;

 

“Technology Transfer” has the meaning set forth in Section 14.1;

 

“Term” has the meaning set forth in Section 23.1;

 

“Territory” means the United States of America, its territories and possessions
(including Puerto Rico, irrespective of political status);

 

“Third Party” has the meaning set forth in the License Agreement;

 

“Waste” means waste material from AstraZeneca’s or its Affiliates’ or
subcontractors’ Manufacture and Supply of Finished Products;

 

“Year” means each 12 month period ending December 31st; and

 

“Zurampic Product” means the Product that is the subject of NDA #207988 and, as
of the Effective Date, has the brand name ZURAMPIC® in the Territory.

 

1.3                               In this Commercial Supply Agreement the
following rules of interpretation shall apply:  Any reference in this Commercial
Supply Agreement to an Article, Section, subsection, paragraph, clause, or
Schedule will be deemed to be a reference to an Article, Section, subsection,
paragraph, clause, or Schedule, of or to, as the case may be, this Commercial
Supply Agreement, unless otherwise indicated. Unless the context of this
Commercial Supply Agreement otherwise requires,

 

(a)                                 all definitions set forth herein will be
deemed applicable whether the words defined are used herein with initial capital
letters in the singular or the plural,

 

4

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

(b)                                 the word “will” will be construed to have
the same meaning and effect as the word “shall,”

 

(c)                                  any definition of or reference to any
agreement, instrument or other document herein will be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein),

 

(d)                                 any reference herein to any Person will be
construed to include the Person’s successors and assigns,

 

(e)                                  the word “notice” will mean notice in
writing (whether or not specifically stated) and will include notices, consents,
approvals and other written communications contemplated under this Commercial
Supply Agreement,

 

(f)                                   provisions that require that a Party, the
Parties or any committee hereunder “agree,” “consent” or “approve” or the like
will require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter, approved minutes or otherwise
(but excluding e-mail and instant messaging),

 

(g)                                  references to any specific law, rule or
regulation, or article, section or other division thereof, will be deemed to
include the then-current amendments thereto or any replacement or successor law,
rule or regulation thereof,

 

(h)                                 the term “or” will be interpreted in the
inclusive sense commonly associated with the term “and/or”,

 

(i)                                     words of any gender include each other
gender,

 

(j)                                    words such as “herein”, “hereof” and
“hereunder” refer to this Commercial Supply Agreement as a whole and not merely
to the particular provision in which such words appear,

 

(k)                                 words using the singular will include the
plural, and vice versa,

 

(l)                                     the words “include,” “includes” and
“including” will be deemed to be followed by the phrase “but not limited to”,
“without limitation”, “inter alia” or words of similar import,

 

(m)                             unless “Business Days” is specified, “days” will
mean “calendar days”, and

 

(n)                                 provisions that indicate that their subject
matter are set forth in the License Agreement will be deemed to have restated
such subject matter herein and the relevant provisions will be deemed a part
hereof.

 

1.4                               In case of a conflict between:

 

(a)                                 the provisions of any Schedule and the
provisions of the main body of this Commercial Supply Agreement, the provisions
of the main body of this Commercial Supply Agreement shall prevail;

 

5

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

(b)                                 the applicable Quality Assurance Agreement
and this Commercial Supply Agreement, the terms of [**] shall control [**] and
[**]; and

 

(c)                                  the provisions of this Commercial Supply
Agreement, the License Agreement or the Transitional Services Agreement, the
relevant provisions will prevail in the following order of priority (highest
priority first):

 

(i)                                     [**];

 

(ii)                                  [**]; and

 

(iii)                               [**].

 

1.5                               This Commercial Supply Agreement does not
relate to [**]. Therefore (but without prejudice to the rights assigned or
granted to Ironwood under the License Agreement), [**].

 

2.                                      SUPPLY OF PRODUCT

 

2.1                               Subject to the terms of this Commercial Supply
Agreement, (a) AstraZeneca or its Affiliates will Supply Ironwood and its
Affiliates with Finished Products during the Term solely for use or sale under
the License Agreement; and (b) Ironwood and its Affiliates shall purchase from
AstraZeneca or its Affiliates any Finished Product ordered in Firm Orders and
Delivered, in each case solely for sale or distribution in the Territory.

 

2.2                               During the Term, Ironwood shall purchase [**].

 

2.3                               AstraZeneca shall be entitled to subcontract
to an Affiliate or Third Party [**] under this Commercial Supply Agreement [**]
AstraZeneca must notify Ironwood at least [**] in advance of engaging a
subcontractor (other than [**] (the “Existing Subcontractors”) with respect to
[**]) under this Commercial Supply Agreement and [**].  AstraZeneca shall ensure
that its subcontractors accept and comply with all of the terms and conditions
of this Commercial Supply Agreement as if such subcontractor were a party to
this Commercial Supply Agreement and AstraZeneca shall be responsible for its
subcontractors’ performance under this Commercial Supply Agreement and be
responsible for any breaches, acts or omissions of such subcontractors.  To the
extent that AstraZeneca utilizes a subcontractor for [**], AstraZeneca [**]. For
clarity, AstraZeneca [**].

 

2.4                               The Parties acknowledge that AstraZeneca has
also agreed to provide during the Transition Period (as defined in the
Transitional Services Agreement) certain [**] to Ironwood in relation to [**],
on a transitional basis. The terms and conditions on which such services will be
provided are set out in the Transitional Services Agreement.

 

3.                                      FORECASTS

 

3.1                               Beginning on or before [**] and by or before
the [**] Business Day of each month during the Term, Ironwood will deliver to
AstraZeneca a written forecast of the quantities of Finished Product, on a
Finished Product-by-Finished Product basis (by SKU), which Ironwood reasonably
anticipates it will require for the subsequent [**] calendar months on a
month-by-month basis (each such forecast, a “Forecast”).  With respect to each
Forecast, month zero (0) is the month

 

6

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

in which the Forecast is submitted and month one (1) is the month after which
the Forecast is submitted. Months [**] through [**] of each Forecast shall be
binding on Ironwood (each, a “Binding Period”).

 

3.2                               In the event that AstraZeneca has not received
an updated Forecast [**], the most recent Forecast shall be regarded as
current.  The most recent Forecast [**] shall mean the Forecast submitted by
Ironwood [**], or, where one was not submitted, the Forecast that was regarded
as current as of [**].

 

3.3                               Other than the Binding Period, for which the
amounts set forth in the Forecast shall be binding on Ironwood, the amounts set
forth in the Forecasts [**] constitute a non-binding, good faith estimate of the
Finished Product requirements of Ironwood and its Affiliates; provided, however,
that the total quantity included in a Forecast with respect to a given SKU for
(a) [**] of such Forecast shall not vary by more than [**] from the forecasted
quantity for the applicable SKU indicated for that [**] (i.e., when it was [**]
of a Forecast), (b) [**] of such Forecast shall not vary by more than [**] from
the forecasted quantity for the applicable SKU indicated for [**] (i.e., when it
was [**] in a Forecast), (c) [**] of such Forecast shall not vary by more than
[**] from the forecasted quantity for the applicable SKU indicated for [**]
(i.e., when it was [**] in a Forecast), and (d) each of [**] through [**] of
such Forecast shall not vary by more than [**] from the forecasted quantity
indicated for each of those same months in the immediately prior Forecast.  An
example of Forecasts and permitted variances is provided on Schedule 4 for
illustrative purposes only.

 

3.4                               Where the quantities for a Finished Product in
the binding portion of a Forecast or in an Order vary [**] by more than the
applicable permitted variance provided for in Section 3.3,  then AstraZeneca
shall be entitled to charge Ironwood the costs of writing off any: (a) [**]; or
(b) [**]; provided that (i) [**] and (ii) [**]; provided, further, however, [**]
(as defined in the Transitional Services Agreement) unless such quantities were
Ordered by Ironwood.

 

3.5                               Where the quantities for a Finished Product in
the binding portion of a Forecast or in an Order vary [**] by more than the
applicable permitted variance provided for in Section 3.3, [**]; provided that
[**].

 

3.6                               If the quantities for a Finished Product in
the binding portion of a Forecast or Order vary [**] by more than the applicable
permitted variance provided for in Section 3.3 for a given period, [**].

 

4.                                      ORDERS

 

4.1                               With each Forecast, Ironwood shall include a
written, binding Order for the quantities of Finished Product specified in such
Forecast for the newly-binding month of the Binding Period.  All Orders shall be
placed at least [**] days prior to the requested Delivery date (“Minimum Lead
Time”) and specify the required quantity of each Finished Product being ordered.

 

4.2                               All Orders for Finished Products must be for,
or in excess of, the Minimum Order Size.  Where Ironwood has issued an Order for
less than the Minimum Order Size, [**].

 

4.3                               The Parties will, in good faith, co-operate to
manage production and deliveries in the most efficient manner [**].  Such
co-operation shall reflect, among other things, any practices that AstraZeneca
has itself employed [**].

 

7

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

4.4                               All Orders must specify:

 

(a)                                 the required quantity of each Finished
Product being ordered; and

 

(b)                                 the requested Delivery date, provided that
the period from the Order date until the Delivery date is no less than the
Minimum Lead Time.

 

4.5                               Provided that an Order corresponds with the
forecasted demand set out in the Forecast current at the time of the Order and
is otherwise in accordance with the terms of this Commercial Supply Agreement,
then AstraZeneca shall accept the Order.  AstraZeneca shall communicate its
acceptance of an Order by way of e-mail confirmation within [**] of receipt (or
by such other written means as AstraZeneca may elect from time to time as
notified to Ironwood).  All accepted Orders shall be binding upon Ironwood and
AstraZeneca (a “Firm Order”).

 

4.6                               Each Order shall be the subject of a separate
contract of sale between AstraZeneca and Ironwood.  All contracts between the
Parties for the Supply of any Finished Product shall be on the terms and
conditions set out in this Commercial Supply Agreement and the Quality Assurance
Agreement.  All other terms and conditions (including any terms and conditions
which Ironwood purports to apply under any purchase order, specification or
other document attached to any order form) are hereby excluded.

 

4.7                               AstraZeneca will inform Ironwood of any event
that may prevent AstraZeneca from timely fulfilling Ironwood’s forecasted
requirements for Finished Products or any confirmed Order [**].  If AstraZeneca
is unable to fulfil the forecasted requirements or any Order, [**].  In the
event that AstraZeneca notifies Ironwood of a potential inability to Supply
Finished Products, [**].  If such circumstances continue or are forecasted to
continue for more than [**].

 

5.                                      DELIVERY

 

5.1                               AstraZeneca shall Deliver Finished Product to
Ironwood at the Delivery Location.  All deliveries will be made [**] the
Delivery Location.

 

5.2                               AstraZeneca shall Deliver accepted Orders on
(or within [**] either side of) the Delivery date set forth in the Order. 
Ironwood shall [**] on the Delivery date.  If for any reason Ironwood fails to
[**], AstraZeneca may at its option [**].

 

5.3                               If all or part of an Order for Finished
Product is Delivered more than [**] later than the Delivery date specified in an
accepted Order (“Late Delivery”), Ironwood and AstraZeneca shall [**].  The
following rebates on Supply Price in connection with Late Delivery shall apply:

 

(a)                                 for a Delivery that is between [**] late, a
[**] rebate shall apply to such Delivery;

 

(b)                                 for a Delivery that is between [**] late, a
[**] rebate shall apply to such Delivery; and

 

(c)                                  for a Delivery that is greater than [**]
late, a [**] rebate shall apply to such Delivery.

 

5.4                               All Deliveries must be accompanied by the
documentation specified in Schedule 5 unless otherwise agreed in writing.

 

8

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

6.                                      ELECTRONIC INFORMATION EXCHANGE

 

6.1                               Information Management.  The Parties agree to
[**] develop procedures and technical solutions for managing information in
actual business processes relating to the Supply of Finished Products as set
forth in Section 6.2, which solution may include a technical platform to
facilitate business information to be sent electronically between the Parties. 
All development and implementation should be based on a [**] as determined by
between the Parties (with final decision by [**]).  [**].

 

6.2                               Logistics Interface.  To the extent developed
and implemented pursuant to Section 6.1, the logistic interfaces shall include
the following purposes and the management thereof with respect to Finished
Products to the extent AstraZeneca is able to obtain such information:

 

(a)                                 planning; including sharing information
regarding Forecasts, work in process and Finished Product inventory, open Orders
and goods in transit,

 

(b)                                 Manufacturing; including sharing of
information regarding production schedules and plans, material transactions and
progress of Manufacturing, and

 

(c)                                  Supply; including sharing information
regarding distribution and shipping of the Finished Products from AstraZeneca or
its Affiliates to Ironwood, its Affiliate or an Ironwood designated Third Party.

 

7.                                      MANAGEMENT OF THE SUPPLY OF THE PRODUCT

 

7.1                               Sales and Operation Planning Meetings.  Sales
and operation planning meetings shall be held monthly, unless otherwise agreed
between the Parties, in person at locations mutually agreed upon by the Parties,
or by teleconference or videoconference, as agreed.  Agendas for such meetings
shall be related to the subject matter of this Commercial Supply Agreement and
shall include: [**].  Attendees of such meetings will include individuals from
each Party of appropriate seniority and geographical responsibility from
commercial, supply and finance groups to approve Supply and demand plans for the
Finished Products.

 

7.2                               Expenses.  [**].

 

7.3                               Minutes.  The minutes of each sales and
operation planning meeting will provide a description in reasonable detail of
the discussions held at the meeting and a list of any actions, decisions or
determinations approved during such meeting.  Minutes of each such meeting will
be approved or disapproved, and revised as necessary, at the next meeting. [**].

 

7.4                               Business Continuity Plan.  Within [**] of the
Execution Date, both Parties shall cooperate to prepare a business continuity
plan for if, as a result of Force Majeure or otherwise, AstraZeneca is unable to
Supply the Finished Products or the volume of Finished Products as forecasted
(the “Business Continuity Plan”).  The Parties shall review the Business
Continuity Plan on [**] basis [**].  The Business Continuity Plan is intended to
be for planning purposes and is not intended to limit or otherwise modify the
rights and obligations of the Parties hereunder.  At Ironwood’s request,
AstraZeneca shall establish reasonable plans for [**] for the Supply of Finished
Products during the Term, and such plans shall be included in the Business
Continuity Plan.

 

9

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

8.                                      RISK AND TITLE

 

8.1                               Unless otherwise expressly provided, title and
risk of loss or damage to Finished Product shall [**]; provided that [**].

 

9.                                      PRICE AND CHARGES

 

9.1                               Subject to the other terms and conditions of
this Commercial Supply Agreement, the “Supply Price” for each unit of Finished
Products Supplied by AstraZeneca to Ironwood hereunder shall be [**].

 

9.2                               AstraZeneca shall [**].  The Parties shall
[**] to agree on whether, and how best, to pursue any improvement opportunity
either (a) [**] or (b) [**], and in each case ((a) and (b)) [**].

 

9.3                               During the Term, and [**] thereafter,
AstraZeneca will keep and maintain accurate and complete records relating to the
calculation of Supply Price during the [**], which books and records will be
sufficiently detailed such that the Supply Price can accurately be determined
and each Party’s financial reporting obligations, independent auditor
requirements and obligations under the Sarbanes-Oxley Act can be satisfied. 
Upon [**] prior written notice from Ironwood, AstraZeneca will permit an
independent certified public accounting firm of internationally recognized
standing, selected by Ironwood and reasonably acceptable to AstraZeneca, to
examine the relevant books and records of AstraZeneca and its Affiliates as may
be reasonably necessary to verify the Supply Price.  An examination by Ironwood
under this Section 9.3 will [**] and will [**] request.  The accounting firm
will be provided access to such books and records at AstraZeneca’s facility
where such books and records are normally kept and such examination will be
conducted during AstraZeneca’s normal business hours. AstraZeneca may require
the accounting firm to sign a standard non-disclosure agreement before providing
the accounting firm access to its facilities or records. Upon completion of the
audit, the accounting firm will provide both AstraZeneca and Ironwood a written
report disclosing whether the reports submitted by AstraZeneca are correct or
incorrect and the specific details concerning any discrepancies. [**]. If the
accountant determines that, based on errors in the amounts charged, any
additional amount owed by one Party to the other will be paid within [**] after
receipt of the accountant’s report, along with [**]; provided, however, that
[**]. If the accountant determines that the Supply Price submitted by
AstraZeneca overstates the Cost of Goods Sold by [**], [**].

 

10.                               INVOICING AND PAYMENT

 

10.1                        Upon [**], AstraZeneca shall invoice Ironwood for
the Supply Price of such Finished Products, as applicable, under a Firm Order
and Ironwood will pay the Supply Price associated therewith.  Ironwood shall pay
all invoices within [**] after the date of the invoice; provided that an invoice
shall be dated no earlier than [**], as applicable, and dated the date sent to
Ironwood.

 

10.2                        All amounts payable under the Commercial Supply
Agreement will be paid in U.S. Dollars by ACH or wire transfer in immediately
available funds to an account designated by the applicable Party.

 

10.3                        All amounts payable by a Party to the other Party
pursuant to this Commercial Supply Agreement (each a “Payment”) :

 

10

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

(a)                                 shall be made by the paying Party to the
receiving Party by transfer to such bank account as the receiving Party may from
time to time notify in writing to the paying Party; and

 

(b)                                 subject to Section 10.6 and 10.7, shall be
made in full and cleared funds, without any set off, deduction or withholding
whatsoever, except for any deduction or withholding which must be made under
Applicable Law.

 

10.4                        Any Payment under this Commercial Supply Agreement
that is more than [**] past due will be subject to interest at an annual
percentage rate of the prime rate (as published in the “Money Rates” table of
the Eastern Edition of The Wall Street Journal during the period such amount is
overdue) [**] if a Party does not make payment within [**] of its receipt of
notice that such amount is past due. Likewise, any overpayment that is not
refunded within [**] after the date such overpayment was made will thereafter be
subject to interest at an annual percentage rate of the prime rate (as published
in the “Money Rates” table of the Eastern Edition of The Wall Street Journal
during period such amount is overdue) [**]; provided, however, that if the
overpayment is due to errors in reports provided by the overpaid Party, such
interest will accrue [**].  Notwithstanding the preceding, if a Party contests
any amounts due hereunder in good faith and promptly notifies the other Party of
such dispute, interest will not accrue as to amounts being so contested until
[**] following the presentation of such notice to the other Party.

 

10.5                        Except as expressly provided herein, all activities
of a Party hereunder shall be [**], and in no event shall there be any
double-counting (e.g., a Party may not be paid for the same expense both
hereunder and under another agreement, and AstraZeneca may not be paid twice for
the same expense as a portion of the Supply Price or otherwise).

 

10.6                        Payments shall not be reduced on account of any
Taxes unless required by Applicable Law.  The Party receiving Payments alone
shall be responsible for paying any and all Taxes (other than withholding taxes
required by Applicable Law to be paid by the paying Party) levied on account of,
or measured in whole or in part by reference to, any Payments it receives.  The
paying Party shall deduct or withhold from the Payments any Taxes that it is
required by Applicable Law to deduct or withhold.  If a tax deduction is
required by Applicable Law to be made by the paying Party, the amount of the
payment due from the paying Party to the receiving Party shall be equal to the
payment which would have been due if no tax deduction had been required, less
the tax deduction. Notwithstanding the foregoing, if the Party receiving
Payments is entitled under any applicable treaty to a reduction of rate of, or
the elimination of, applicable withholding tax, it may deliver to the paying
Party or the appropriate Tax Authority (with the assistance of the paying Party
to the extent that this is reasonably required and is expressly requested in
writing) the prescribed forms necessary to reduce the applicable rate of
withholding or to relieve the paying Party of its obligation to withhold Tax,
and the paying Party shall apply the reduced rate of withholding, or dispense
with withholding, as the case may be, to the extent it complies with the
applicable treaty; provided that the paying Party has received evidence, in a
form satisfactory to the paying Party, of the receiving Party’s delivery of all
applicable forms (and, if necessary, its receipt of appropriate governmental
authorization) at least [**] prior to the time that the Payments are due.  If,
in accordance with the foregoing, the paying Party withholds any amount, it
shall pay to the receiving Party the balance when due, make timely payment to
the proper Tax Authority of the withheld amount, and send to the

 

11

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

receiving Party proof of such payment within [**] following that payment.  [**]
and, as a result of [**], Payments made hereunder are subject to additional
withholding Tax, the paying Party shall be responsible for the resulting
additional withholding Taxes; therefore, Payments made to the receiving Party
shall be increased to ensure the receiving Party receives the full amount that
it would have received if [**] had not taken place.  Neither Party shall be
responsible for paying Taxes on the other Party’s income.

 

10.7                        [**].  Except to the extent Indirect Taxes are
chargeable as a result of [**], if any Indirect Taxes are chargeable in respect
of any Payments, the paying Party shall pay such Indirect Taxes at the
applicable rate in respect of any such Payments following the receipt, where
applicable, of an Indirect Taxes invoice in the appropriate form issued by the
receiving Party in respect of such Payments, such Indirect Taxes to be payable
on the due date of the payment of the Payments to which such Indirect Taxes
relate.  The receiving Party shall issue its invoices for all amounts payable
under this Agreement consistent with Indirect Tax requirements and irrespective
of whether the sums may be netted for settlement purposes.  If such amounts of
Indirect Taxes are refunded to the receiving Party by the applicable Tax
Authority or other fiscal authority subsequent to payment, the receiving Party
will transfer such amount to the paying Party within [**] of receipt.

 

11.                               WARRANTY, NON-CONFORMING PRODUCT AND QUANTITY
SHORTFALLS

 

11.1                        AstraZeneca warrants to Ironwood that:

 

(a)                                 at the time of their Delivery to Ironwood,
the Finished Products will:

 

(i)                                     have been Supplied in accordance with
all Applicable Laws and cGMP;

 

(ii)                                  have been Manufactured in accordance, and
be in conformity, with the Specifications in effect at the time of release and
the Quality Assurance Agreement, and will conform with the certificates provided
pursuant to the Quality Assurance Agreement;

 

(iii)                               be transferred to Ironwood free and clear of
any security interest, lien, or other encumbrance on the title thereto; and

 

(iv)                              will have been Manufactured in facilities that
are approved by the applicable Regulatory Authorities in the Territory.

 

(b)                                 AstraZeneca will:

 

(i)                                     Supply all Finished Products to Ironwood
with at least [**] of remaining shelf-life [**] or remaining shelf-life of at
least [**] [**]; provided that [**] listed in Section 11.1(b)(i);  and

 

(ii)                                  use [**] listed in Section 11.1(b)(i).

 

11.2                        [**], the Cost of Goods Sold set forth on Schedule 1
reflect AstraZeneca’s Cost of Goods Sold to Supply such Finished Products for
[**] based on [**].

 

12

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

11.3                        Ironwood shall promptly notify AstraZeneca of any
Quantity Shortfall or Non-Conforming Product in any Delivery of Finished
Products (as applicable), and shall provide AstraZeneca with a detailed written
report of the alleged Quantity Shortfall or Non-Conformance (including a sample
of the relevant Finished Product, where applicable), not later than:

 

(a)                                 [**] after Ironwood’s receipt of the
applicable Finished Products, for any Quantity Shortfall or for any
Non-Conformance that could be discovered within this period by Ironwood
exercising reasonable diligence or its responsibilities under the QAA (“Apparent
Defects”); or

 

(b)                                 [**] after the Non-Conformance has become
known, but in any event no later than the actual date of expiration of the
shelf-life of the Finished Product in question, for any Non-Conformance which is
not an Apparent Defect.

 

11.4                        Provided Ironwood has duly notified AstraZeneca of a
Quantity Shortfall or a Non-Conforming Product in accordance with Section 11.3:

 

(a)                                 in the case of any Quantity Shortfall:

 

(i)                                     If the Delivered quantity of a Firm
Order for Finished Product is less than or equal to [**] of the quantity
specified in a Firm Order, but at least [**] of such quantity, Ironwood shall
accept the Delivery and, in the case of [**]; provided that if the Delivered
quantity of a Firm Order for Finished Product is [**] of the quantity specified
in a Firm Order (“Quantity Shortfall”), [**].  In the event the Delivered
quantity of a Firm Order for Finished Product is [**].

 

(ii)                                  The Parties agree that the following
rebates in connection with a Quantity Shortfall shall apply:

 

(A)                               for a Delivery that is between [**] and [**]
of the full volume of Finished Products required, a [**] rebate shall apply to
such Delivery;

 

(B)                               for a Delivery that is between [**] and [**]
of the full volume of Finished Product required, a [**] rebate shall apply to
such Delivery; and

 

(C)                               for a Delivery that is less than [**] of the
full volume of Finished Product required, a [**] rebate shall apply to such
Delivery.

 

(iii)                               With respect to applicable shortage of
Finished Product, inputs, or capacity that are usable [**] following the
shortage.

 

(iv)                              With respect to applicable shortage of inputs
or capacity that are used in connection with [**].

 

(b)                                 in the case of any Non-Conforming Product,
AstraZeneca shall at Ironwood’s option either:

 

(i)                                     [**]; or

 

13

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

(ii)                                  [**]; and

 

(iii)                               [**].

 

11.5                        Ironwood shall, at [**].

 

11.6                        The process set out in the relevant QAA shall be
used to determine whether any Finished Product is a Non-Conforming Product.

 

11.7                        If a dispute arises between the Parties as to
whether or not a Finished Product is a Non-Conforming Product that cannot be
resolved by the Parties within [**] of a claim being notified by Ironwood to
AstraZeneca following the conclusion of the processes described in the QAA,
either Party may require that the matter in dispute be referred to [**] or, [**]
(the “Independent Expert”).

 

11.8                        [**] shall be solely for the purpose of establishing
whether or not there has been a Supply of Non-Conforming Product.  Except in the
case of fraud or manifest error [**] shall be final and binding upon the
Parties.  [**].

 

12.                               MANUFACTURING

 

12.1                        Unless otherwise agreed upon by the Parties in
writing, [**] (the “Product Materials”). All such materials used by AstraZeneca
shall comply with the standards set out in the QAA and shall be inspected by
AstraZeneca in accordance with the terms of the QAA.

 

Regulatory Matters

 

12.2                        The Parties acknowledge that the License Agreement
and the Transitional Services Agreement contain provisions setting out their
respective roles and responsibilities in relation to the transfer of Regulatory
Approvals to Ironwood (or its nominee) following the Effective Date.  If a
Regulatory Authority requires any labelling changes to be made to any Finished
Products while AstraZeneca is still the holder of the relevant Regulatory
Approval, [**]; provided, however, [**].

 

12.3                        If any other changes to the Finished Products,
Specifications or Manufacturing facility are required due to regulatory
requirements in the Territory (each a “Required Change”), then: [**].  With
regard to any one-time implementation costs associated with the Required Change,
[**], taking into account (a) [**] and (b) [**], as applicable.  If either Party
receives notice, or is otherwise informed of, any Required Change, such Party
shall deliver notice thereof to the other Party as promptly as practicable.

 

12.4                        AstraZeneca shall provide Ironwood all reasonable
documentation and support for any (x) change to Cost of Goods Sold or
(y) one-time cost, in each case ((x) and (y)), arising from a Required Change.
It is understood that there is no obligation on AstraZeneca to share its
agreements with Third Parties in connection with providing such reasonable
documentation and support.  In the event that Ironwood disputes the change in
Cost of Goods Sold resulting from such Required Change, such matter shall be
handled [**].

 

14

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

12.5                        If Ironwood requires stability tests (other than
those already required or in effect as of the Effective Date) to be carried out
or for new stability protocols to be set down for Finished Products then, [**]. 
If a Regulatory Authority in the Territory requires stability tests (other than
those already required or in effect as of the Effective Date) to be carried out
or for new stability protocols to be set down for Finished Products, then [**].

 

AstraZeneca Changes

 

12.6                        Ironwood acknowledges that AstraZeneca as of the
Effective Date has commenced or anticipates commencing the changes described in
Schedule 3 and such changes are approved by Ironwood. With regard to the changes
described in Schedule 3, [**].

 

12.7                        AstraZeneca has completed the validation activities
for [**].  AstraZeneca shall [**] by [**].

 

12.8                        AstraZeneca may amend, modify or supplement any
Specifications or the Manufacturing process with respect to Finished Products
Supplied hereunder upon [**] prior written notice to Ironwood [**] as mutually
agreed by the Parties, consent of Ironwood not to be unreasonably withheld.  The
costs [**].

 

Ironwood Changes

 

12.9                        AstraZeneca shall implement any changes to the
Finished Products or the Manufacture thereof reasonably requested by Ironwood,
provided that (a) [**]; (b) [**], and (c) [**] unless, in the case of (c), [**].

 

12.10                 If Ironwood desires, AstraZeneca shall [**], with the
understanding that the Cost of Goods Sold may need to be adjusted to account for
[**].

 

12.11                 AstraZeneca shall [**] in assisting Ironwood to obtain any
Regulatory Approvals in the Territory necessary as a result of any such changes
to the Finished Products, or the Specifications or Manufacture thereof.

 

12.12                 Any Required Change or change requested by AstraZeneca or
Ironwood shall be implemented in accordance with the provisions of the Quality
Assurance Agreement (including the change control procedures therein) and shall
be made in accordance Applicable Laws (including cGMPs).

 

13.                               PACKAGING AND ARTWORK

 

AstraZeneca Marks

 

13.1                        The Parties acknowledge that the License Agreement
contains provisions setting out the terms on which [**].

 

Package and Label Design

 

13.2                        Ironwood shall be responsible for creating the
artwork (other than the existing artwork as of the Effective Date) for the
printed packaging associated with the Finished Products for commercial
distribution and sale in the Territory.  Responsibility for obtaining the
Regulatory Approval of such packaging shall be governed by the License
Agreement.

 

15

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

13.3                        Subject to [**] Ironwood will have the right to
specify, in accordance with the terms hereof, the design for the label, inserts
and packaging, including all trademarks, trade names and packaging graphics to
be used in connection with the Finished Product (the “Design”).

 

13.4                        Subject to Ironwood’s providing artwork to
AstraZeneca, AstraZeneca shall be responsible for the handling and
implementation of artwork on the printed packaging; [**].  The work flow process
for such artwork shall be agreed by the Parties in writing.

 

13.5                        Ironwood shall [**] provide the Design to
AstraZeneca at least [**] prior to the Delivery. The Parties agree and
acknowledge that AstraZeneca’s obligations to Supply the Finished Products are
subject to the timely provision of the Design. Ironwood shall [**], despite [**]
by AstraZeneca to [**]; provided, however, Ironwood shall [**].

 

14.                               TECHNOLOGY TRANSFER

 

14.1                        Subject to the terms of this Article 14, Ironwood
[**].  Ironwood shall have the right to conduct technology transfers (including
for the manufacture of API or the manufacture, formulation or packaging of
Existing Product) (a “Technology Transfer”); provided that Ironwood shall
provide AstraZeneca at least six (6) months’ notice prior to the commencement of
a Technology Transfer.  Following receipt of the notice described in the
immediately preceding sentence, the Parties [**].  Such Technology Transfer
[**].

 

14.2                        For clarity, in exercising its rights under this
Article 14, Ironwood [**] and AstraZeneca [**].

 

14.3                        To the extent appropriate and applicable to a
particular Technology Transfer and subject always to [**] the Technology
Transfer shall include the following: (a) AstraZeneca [**];  and (b) AstraZeneca
[**].

 

15.                               REGULATORY MATTERS

 

Quality Assurance Agreement

 

15.1                        The Parties will use [**] to enter into the Quality
Assurance Agreement no later than [**] after the Effective Date; provided that
in all cases the Quality Assurance Agreement [**].  AstraZeneca and Ironwood
shall perform their respective obligations and comply with all provisions of the
Quality Assurance Agreement.  In the event of a discrepancy between the Quality
Assurance Agreement and this Commercial Supply Agreement, the terms of the
Quality Assurance Agreement shall govern solely in relation to quality-related
matters, and this Commercial Supply Agreement shall govern all other matters.
The procedures governing quality audits will be set out in the Quality Assurance
Agreement.

 

Records

 

15.2                        AstraZeneca and its Affiliates shall maintain [**]
records with respect to the Supply of Finished Products as are required by its
standard operating procedures or Applicable Law.  AstraZeneca and its Affiliates
shall keep [**] these records for the period(s) as specified in the applicable
Quality Assurance Agreement, or such longer period(s) as required by Applicable
Law, and made available on reasonable written request to an authorized Ironwood
representative.

 

16

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

Regulatory Inspections

 

15.3                        If, during the Term, any Regulatory Authority visits
or inspects any facilities of AstraZeneca or an AstraZeneca Affiliate in
connection with the Manufacture of the Finished Product for, or the Supply of
the Finished Products to, Ironwood, or if any Regulatory Authority carries out
any visit or inspection which relates to the services which AstraZeneca agrees
to provide to Ironwood under this Commercial Supply Agreement, then (to the
extent permitted by Applicable Law) AstraZeneca [**].  AstraZeneca [**];
provided, however, that Ironwood [**].

 

15.4                        During the Term, [**] AstraZeneca shall allow
Ironwood or its authorised representatives to audit the records and inspect the
premises of AstraZeneca and its Affiliates [**] during normal business hours and
on reasonable advance notice for the purposes of verifying compliance with:
(i) the Specifications of the Finished Products; (ii) Applicable Law (including
verifying that Manufacture of the Finished Products complies with Applicable
Laws); (iii) the requirements of any Regulatory Approvals in connection with
this Commercial Supply Agreement; and (iv) AstraZeneca’s performance against the
requirements in this Commercial Supply Agreement and the Quality Assurance
Agreement; subject in each case to any reasonable conditions, rules and
regulations of AstraZeneca and its Affiliates, including any confidentiality
restrictions.

 

Product Recall

 

15.5                        The procedures governing the recall or market
withdrawal of any Finished Product Supplied to Ironwood under this Commercial
Supply Agreement will be set out in the applicable Quality Assurance Agreement.

 

15.6                        Ironwood [**], in which event AstraZeneca will be
responsible for: (i) [**]; and (ii) [**].

 

Adverse Event Reporting

 

15.7                        The reporting of adverse events in relation to any
Finished Product Supplied to Ironwood under this Commercial Supply Agreement
will be governed by the Pharmacovigilance Agreement.

 

16.                               COMPLIANCE

 

16.1                        Compliance with Law. Each Party hereby covenants to
comply with all Applicable Law and industry professional standards applicable to
its activities connected with the Supply of Finished Product. Without limiting
the generality of the foregoing, each Party will not use in any capacity, in
connection with the activities to be performed under this Commercial Supply
Agreement, any person who has been debarred pursuant to Section 306 of the
United States Federal Food, Drug, and Cosmetic Act or analogous law, or who is
the subject of a conviction described in such section or a corresponding section
of any analogous law. Each Party will inform the other Party in writing
immediately if it or any person who is performing or has performed activities
hereunder or is conducting or has conducted any development of the Finished
Products is debarred or is the subject of a conviction described in Section 306
or a corresponding section of any analogous law, or if any action, suit, claim,
investigation or legal or administrative proceeding is pending relating to the
debarment or conviction of such Party or any person performing services
hereunder.

 

17

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

16.2                        Business Ethics.  Each Party acknowledges and agrees
that it is subject to the “Business Ethics” provisions set forth in Section 8.3
of the License Agreement.

 

16.3                        Professional Standards.  AstraZeneca shall Supply
Finished Product and ensure that the Manufacture of Finished Product for Supply
hereunder are conducted using professional standards and according to this
Commercial Supply Agreement, including by allocating (or causing to be
allocated) equipment and skilled personnel with sufficient depth of knowledge
and capability to solve independently processing, quality and analytical
issues.  AstraZeneca shall [**] manage its suppliers raw materials and API to
minimize risks to the Supply of Finished Product, including with regard to
audits, forecasts, stock management and contingency plans.

 

16.4                        Waste.  AstraZeneca shall and shall cause its
Affiliates to, and shall [**] cause its contract manufacturers to (a) destroy
Waste within a reasonable time (without jeopardizing Supply), including upon
termination or expiration of this Commercial Supply Agreement; and (b) until
destruction has taken place, store the Waste in a manner preventing unauthorized
access and possible misuse.  AstraZeneca shall, during the Term of this
Commercial Supply Agreement (including any post-termination Waste relating to
the wind-down of this Commercial Supply Agreement), keep or cause to be kept
records relating to Waste arising from Manufacturing activities and destruction
thereof, and maintain such records for a period of at least [**] or longer as
required under the applicable Quality Assurance Agreement.

 

16.5                        Security.  AstraZeneca, its Affiliates and
subcontractors that handle Finished Product shall [**] (a) abide by a standard
operating procedure for the security and control of the Finished Product,
including packaging, storage or other product security features; and (b) provide
a copy of such procedures to Ironwood upon request.  AstraZeneca shall Supply
Finished Product in a secure manner appropriate to the transportation route and
destination in accordance with any particular standards of transportation set
forth in the Quality Assurance Agreement.  In the event that AstraZeneca or any
of its Affiliates or subcontractors fails to meet or maintain [**] product
security measures or has reported incidents regarding product security, the
Parties shall agree upon what measures should be taken by such Person(s) to
improve performance.  Any incident that constitutes, or any series of incidents
that collectively constitute, a material breach of security with respect to the
Finished Product, or the unauthorized disclosure of information pertaining to
the security of the Finished Product in violation of this Commercial Supply
Agreement shall be reported by the Party first having knowledge of such incident
to the other Party.  All reporting under this Section 16.5 shall take place
within [**] of discovery or knowledge of such an incident (or series of
incidents) by a Party.  AstraZeneca and its Affiliates shall [**] provide
reasonable assistance, and [**] provide reasonable assistance, to Ironwood in
relation to reasonable investigations that Ironwood may initiate in any security
incident that may affect the Supply of Finished Product covered by this
Commercial Supply Agreement.

 

17.                               INTELLECTUAL PROPERTY

 

17.1                        The Parties acknowledge that the License Agreement
contains (a) the terms and conditions on which Ironwood is licensed to sell and
otherwise exploit the Products; and (b) the licenses from Ironwood to
AstraZeneca required for purposes of enabling AstraZeneca to Supply Finished
Products under this Commercial Supply Agreement.

 

17.2                        Subject to this Article 17, [**].

 

18

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

18.                               CONFIDENTIALITY

 

18.1                        Section 7.10 of the License Agreement is hereby
incorporated by reference into this Commercial Supply Agreement, mutatis
mutandis.

 

19.                               REPRESENTATIONS, WARRANTIES AND COVENANTS

 

19.1                        As of the Effective Date, each of AstraZeneca and
Ironwood hereby represents and warrants to the other Party hereto as follows:

 

(a)                                 it is a corporation or entity duly organized
and validly existing under the laws of the state or other jurisdiction of its
incorporation or formation;

 

(b)                                 the execution, delivery and performance of
this Commercial Supply Agreement by such Party has been duly authorized by all
requisite corporate action and does not require any shareholder action or
approval;

 

(c)                                  it has the power and authority to execute
and deliver this Commercial Supply Agreement and to perform its obligations
hereunder;

 

(d)                                 the execution, delivery and performance by
such Party of this Commercial Supply Agreement and its compliance with the terms
and provisions do not and will not conflict with or result in a breach of any of
the terms and provisions of or constitute a default under (i) any agreement to
which it or its Affiliates is a party, (ii) the provisions of its charter or
operative documents or bylaws or (iii) any order, writ, injunction or decree of
any court or governmental authority entered against it or by which any of its
property is bound; and

 

(e)                                  it will comply with Applicable Law in
respect of the Supply of Products at all times.

 

19.2                        AstraZeneca shall inform Ironwood promptly in
writing of any event, which in the reasonable judgment of AstraZeneca may
adversely affect (a) AstraZeneca’s ability to Supply the Finished Products to
Ironwood, or (b) the suitability of the Finished Product for Ironwood’s use.

 

20.                               INDEMNITIES AND LIABILITY

 

20.1                        [**].

 

20.2                        Notwithstanding anything in this Commercial Supply
Agreement to the contrary, [**]; provided that the foregoing limitations in this
Section 20.2 shall not apply to (x) [**], (y) [**] or (z) [**].

 

21.                               INSURANCE

 

Both Parties agree to use [**] to obtain and maintain and mutually endorse each
Party, during the Term of this Commercial Supply Agreement, commercial general
liability insurance coverage, including product liability insurance, with limits
of not less than [**].

 

19

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

22.                               FORCE MAJEURE

 

No liability will result from, and no right to terminate will arise, in whole or
in part, based upon any delay in performance or non-performance, in whole or in
part, by either of the Parties to this Commercial Supply Agreement to the extent
that such delay or non-performance is caused by an event of Force Majeure. 
“Force Majeure” means an event that is beyond a non-performing Party’s
reasonable control, including an act of God, act of the other Party, war, riot,
civil commotion, strike, terrorist act, malicious damage, epidemic, quarantine,
fire, flood, storm or natural disaster.  The Force Majeure Party will within
[**] days of the occurrence of the Force Majeure event, give written notice to
the other Party stating the nature of the Force Majeure event, its anticipated
duration and any action being taken to avoid or minimize its effect. Any
suspension of performance will be of no greater scope and of no longer duration
than is reasonably required and the Force Majeure Party will use reasonable
effort to remedy its inability to perform; provided, however, if the suspension
of performance continues or is anticipated to continue for [**] after the date
of the occurrence, the unaffected Party will have the right but not the
obligation to perform on behalf of the Force Majeure Party for a period of such
Force Majeure and such additional period as may be reasonably required to assure
a smooth and uninterrupted transition of such activities. If such failure to
perform would constitute a material breach of this Commercial Supply Agreement
in the absence of such event of Force Majeure, and continues for [**] from the
date of the occurrence and the Parties are not able to agree on appropriate
amendments within such period, such other Party will have the right,
notwithstanding the first sentence of this Article 22, to terminate this
Commercial Supply Agreement immediately by written notice to the Force Majeure
Party.  In the case of such a termination, [**]. Notwithstanding the foregoing,
nothing in this Article 22 will excuse or suspend the obligation to make any
payment due hereunder in the manner and at the time provided.

 

23.                               DURATION AND TERMINATION

 

23.1                        The term of this Commercial Supply Agreement (the
“Term”) commences and takes effect on the Effective Date and shall continue,
unless earlier terminated in accordance with this Article 23, for the term of
the License Agreement as set forth in section 11.1 of the License Agreement;
provided that upon expiration of the License Agreement, the Term [**].

 

23.2                        Upon termination of the License Agreement, [**].

 

23.3                        In addition to any other provision of this
Commercial Supply Agreement expressly providing for termination of this
Commercial Supply Agreement, this Commercial Supply Agreement may be terminated
as follows:

 

(a)                                 Termination [**]. This Commercial Supply
Agreement may be terminated effective immediately by written notice by either
Party at any time during the Term if the other Party [**] this Commercial Supply
Agreement, which breach remains uncured for [**] measured from the date written
notice of such breach is given to the breaching Party by the non-breaching
Party, which notice will specify the nature of the breach and demand its cure;
provided, however, that if such breach is not capable of being cured within the
stated period and the breaching Party uses [**] to cure such breach during such
period and [**], this Commercial Supply Agreement will not terminate and the
cure period [**]. 

 

20

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

Further, in the case of a dispute during the cure period with respect to whether
a [**] has occurred, the non-breaching Party shall not have the right to
terminate this Commercial Supply Agreement until it complies with the applicable
dispute resolution procedures hereunder, including those set forth in
Section 14.1 of the License Agreement, and the dispute has been resolved
pursuant to such procedures and breach remains uncured [**] after the final
resolution of the dispute through such dispute resolution procedures. 
Notwithstanding anything to the contrary set forth in this Commercial Supply
Agreement, termination will not be deemed to relieve a defaulting Party from any
liability arising from such default.

 

(b)                                 Bankruptcy. If the other Party files in any
court or agency, pursuant to any statute or regulation of any state or country,
a petition in bankruptcy or insolvency or for reorganization or for an
arrangement or for the appointment of a receiver or trustee of that Party or of
its assets, or if the other Party proposes a written agreement of composition or
extension of its debts, or if the other Party is served with an involuntary
petition against it, filed in any insolvency proceeding, and such petition is
not dismissed within [**] after the filing thereof, or if the other Party
proposes or is a Party to any dissolution or liquidation, or if the other Party
makes an assignment for the benefit of its creditors, this Commercial Supply
Agreement may be terminated.

 

(c)                                  [**] Termination Right of [**].

 

(i)                                     If AstraZeneca [**], Ironwood may
terminate this Commercial Supply Agreement upon [**] prior written notice to
AstraZeneca.

 

(ii)                                  Ironwood may terminate this Commercial
Supply Agreement upon [**] prior written notice to AstraZeneca [**], which
notice may not be given before [**].

 

24.                               CONSEQUENCES OF TERMINATION

 

24.1                        If this Commercial Supply Agreement terminates as a
result of termination of License Agreement by AstraZeneca as a result of
Ironwood’s material breach or insolvency or the License Agreement is terminated
by Ironwood for convenience or the License Agreement expires:

 

(a)                                 AstraZeneca [**], and in such case, Ironwood
[**]; and

 

(b)                                 Ironwood shall [**]; provided that [**] and
(ii) [**]. Ironwood [**].

 

24.2                        If this Commercial Supply Agreement terminates as a
result of termination of License Agreement by Ironwood as a result of
AstraZeneca’s material breach or insolvency or due to a safety issue:

 

(a)                                 AstraZeneca [**]; and

 

(b)                                 At AstraZeneca’s [**].

 

24.3                        If this Commercial Supply Agreement is terminated by
AstraZeneca as a result of Ironwood’s material breach or insolvency but the
License Agreement is still in effect:

 

(a)                                 AstraZeneca [**];

 

21

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

(b)                                 Ironwood [**]; provided that [**] (i) [**]
and (ii) [**].  Ironwood [**]; and

 

(c)                                  To the extent a technology transfer has not
yet been completed, [**] in accordance with Section 14 [**].  In addition, with
respect to [**] or those as to which [**] through Article 12 [**], if
AstraZeneca [**], then AstraZeneca [**].  Ironwood may elect to either (i) [**]
or (ii) [**].   In the event that [**] pursuant to this Section 24.3(c), such
matter shall be handled in accordance with [**].

 

24.4                        If this Commercial Supply Agreement is terminated by
Ironwood as a result of AstraZeneca’s material breach or insolvency but the
License Agreement is still in effect:

 

(a)                                 At Ironwood’s election, AstraZeneca [**];

 

(b)                                 At Ironwood’s election, Ironwood [**]. 
Ironwood [**]; and

 

(c)                                  To the extent a technology transfer has not
yet been completed, [**] in accordance with Section 14 at [**].

 

24.5                        If this Commercial Supply Agreement is terminated by
Ironwood pursuant to Section 23.3(c), but the License Agreement is still in
effect:

 

(a)                                 AstraZeneca [**], and in such case, Ironwood
[**];

 

(b)                                 If elected by AstraZeneca, Ironwood [**];
provided that [**] (i) [**] and (ii) [**].  Ironwood [**]; and

 

(c)                                  To the extent a technology transfer has not
yet been completed, [**].  In addition, with respect to [**] or those as to
which [**] through Article 12 [**], if AstraZeneca [**], then AstraZeneca [**]. 
Ironwood may elect to either (i) [**] or (ii) [**].   In the event that [**]
pursuant to this Section 24.5(c), such matter shall be handled in accordance
with [**].

 

24.6                        In the event of a termination or expiration of this
Commercial Supply Agreement, any provision of this Commercial Supply Agreement
which expressly or by implication is intended to come into or continue in force
shall remain in full force and effect, including Article 1, Section 8.1,
Articles 9 and 10 (to the extent that payments to a Party are due or still
owing), Article 11 (solely with respect to Finished Products Delivered during
the Term), Sections 15.1, 15.2, 15.5, 15.6, 15.7, 16.4 and 17.2, Article 18,
Article 20, Article 21, Article 24 [**], Article 25 and Article 26 shall remain
in full force and effect.

 

24.7                        Expiration or termination of this Commercial Supply
Agreement for any reason shall be without prejudice to either Party’s other
rights and remedies or to any accrued rights and liabilities as the date of such
expiration or termination.

 

25.                               INDEPENDENT CONTRACTORS

 

The status of a Party under this Commercial Supply Agreement will be that of an
independent contractor. Nothing contained in this Commercial Supply Agreement
will be construed as creating a partnership, joint venture, or agency
relationship between the Parties or, except as

 

22

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

otherwise expressly provided in this Commercial Supply Agreement, as granting
either Party the authority to bind or contract any obligation in the name of or
on the account of the other Party or to make any statements, representations,
warranties, or commitments on behalf of the other Party. All Persons employed by
a Party or any of its Affiliates are employees of such Party or its Affiliates
and not of the other Party or such other Party’s Affiliates and all costs and
obligations incurred by reason of any such employment will be for the account
and expense of such Party or its Affiliates, as applicable.

 

26.                               MISCELLANEOUS

 

26.1                        Governing Law.  The interpretation and construction
of this Commercial Supply Agreement will be governed by the laws of [**],
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Commercial Supply Agreement to the
substantive law of another jurisdiction.

 

26.2                        Dispute Resolution. The Parties shall endeavour to
reach consensus on all matters relating to Supply under this Commercial Supply
Agreement and resolve disputes in accordance with this Section 26.2, other than
disputes in relation to Quantity Shortfalls or Non-Conforming Product, which are
governed by Article 11 or disputes related to Late Deliveries, which is governed
by Section 5.3. [**].

 

26.3                        Additional Approvals.  The principles governing
additional approvals, and related cooperation, are set forth in Section 14.4 of
the License Agreement.

 

26.4                        Waiver and Non-Exclusion of Remedies.  A Party’s
failure to enforce, at any time or for any period of time, any provision of this
Commercial Supply Agreement, or to exercise any right or remedy will not
constitute a waiver of that provision, right or remedy or prevent such Party
from enforcing any or all provisions of this Commercial Supply Agreement and
exercising any rights or remedies. To be effective any waiver must be in
writing. The rights and remedies provided in this Commercial Supply Agreement
are cumulative and do not exclude any other right or remedy provided by law or
otherwise available except as expressly set forth in this Commercial Supply
Agreement.

 

26.5                        Notices.

 

(a)                                 Notice Requirements.  Any notice, request,
demand, waiver, consent, approval or other communication permitted or required
under this Commercial Supply Agreement must be in writing, must refer
specifically to this Commercial Supply Agreement and will be deemed given only
if delivered by hand, sent by facsimile transmission (with transmission
confirmed), by PDF e-mail attachment with digital return receipt, or by
internationally recognized overnight delivery service that maintains records of
delivery, addressed to the Parties at their respective addresses specified in
Section 26.5(b) or to such other address as the Party to whom notice is to be
given may have provided to the other Party in accordance with this Section 26.5.
Such Notice will be deemed to have been given as of the date delivered by hand,
transmitted by facsimile (with transmission confirmed) or by PDF e-mail attached
with digital return receipt, or on the second Business Day (at the place of
delivery) after deposit with an internationally recognized overnight delivery
service. This Section 26.5 is not intended to govern the day-to-day

 

23

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

business communications necessary between the Parties in performing their
obligations under the terms of this Commercial Supply Agreement.

 

(b)                                 Address for Notice.

 

For Ironwood:

 

Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, MA 02142

United States of America

Attention:  Chief Legal Officer

Fax: +1 [**]

E-mail: [**]

 

With a copy to:

 

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

United States of America

Attention:  David G. Glazer, Esq.

Fax:  +1 (609) 919-6624

E-mail: david.glazer@morganlewis.com

 

For AstraZeneca:

 

AstraZeneca Pharmaceuticals L.P.

1800 Concord Pike

Wilmington, DE 19803

Attn: Richard J. Kenny, Esq.

Fax: + 1 [**]

E-mail: [**]

 

With a copy to:

 

Covington & Burling LLP

One Front Street

San Francisco, CA 94111-5356

Attention: Amy L. Toro, Esq.

Fax: +1 (415) 955-6586

E-mail: atoro@cov.com

 

26.6                        Entire Agreement.  This Commercial Supply Agreement,
the License Agreement, and the Transitional Services Agreement constitute the
entire agreement between the Parties with respect to the subject matter herein. 
This Commercial Supply Agreement supersedes all prior agreements, whether
written or oral, with respect to the subject matter of this Commercial

 

24

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

Supply Agreement, including, but only as of and subject to the occurrence of the
Effective Date, that certain [**].  Each Party confirms that it is not relying
on any representations, warranties or covenants of the other Party except as
specifically set out in this Commercial Supply Agreement.  Nothing in this
Commercial Supply Agreement is intended to limit or exclude any liability for
fraud.  All Schedules referred to in this Commercial Supply Agreement are
intended to be and are hereby specifically incorporated into and made a part of
this Commercial Supply Agreement.  In the event of any inconsistency between any
such Schedules and this Commercial Supply Agreement, the terms of this
Commercial Supply Agreement will govern.

 

26.7                        Language.  All meetings between the Parties will be
conducted in English. All documents prepared by one Party hereunder for the
purpose of distribution to the other Party (or that are required to be provided
to the other Party under this Commercial Supply Agreement) shall be written in
English except as otherwise agreed by the Parties in writing. The Parties shall
coordinate regarding any other translations required in order to conduct
activities with respect to the Finished Product hereunder in order to avoid
duplicative effort and expense.  Notwithstanding the foregoing, in case of
non-English language documents that were prepared by way of a certified
translation of an English language document, provision of the original English
language document (and upon request, the applicable certification) shall
constitute a substitute for translation.

 

26.8                        Amendment.  Any amendment or modification of this
Commercial Supply Agreement must be in writing and signed by authorized
representatives of both Parties.

 

26.9                        Assignment.  Neither Party may assign its rights or
delegate its obligations under this Commercial Supply Agreement, in whole or in
part without the prior written consent of the other Party, except that, subject
to the other terms of this Commercial Supply Agreement, each Party will always
have the right, without such consent, (a) [**], (b) [**], and (c) [**].  [**]. 
Notwithstanding anything in this Section 26.9, [**]. Any attempted assignment or
delegation in violation of this Section 26.9 will be void.

 

26.10                 No Benefit to Others.  The provisions of this Commercial
Supply Agreement are for the sole benefit of the Parties and their successors
and permitted assigns, and they will not be construed as conferring any rights
in any other persons except as otherwise expressly provided in this Commercial
Supply Agreement.

 

26.11                 Counterparts.  This Commercial Supply Agreement may be
executed in any number of counterparts, each of which will be deemed an original
and all of which taken together will be deemed to constitute one and the same
instrument. An executed signature page of this Commercial Supply Agreement
delivered by facsimile transmission, including signatures in a fixed electronic
format such as a PDF, will be as effective as an original executed signature
page.

 

26.12                 Severability.  To the fullest extent permitted by
Applicable Law, the Parties waive any provision of law that would render any
provision in this Commercial Supply Agreement invalid, illegal or unenforceable
in any respect. If any provision of this Commercial Supply Agreement is held to
be invalid, illegal or unenforceable, in any respect, then such provision will
be given no effect by the Parties and will not form part of this Commercial
Supply Agreement. To the fullest extent permitted by Applicable Law and if the
rights or obligations of any Party will not be materially and adversely
affected, all other provisions of this Commercial Supply Agreement will remain
in

 

25

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

full force and effect and the Parties will use [**] to negotiate a provision in
replacement of the provision held invalid, illegal or unenforceable that is
consistent with Applicable Law and achieves, as nearly as possible, the original
intention of the Parties.

 

26.13                 Further Assurance.  Each Party will perform all further
acts and things and execute and deliver such further documents as may be
necessary or as the other Party may reasonably require to implement or give
effect to this Commercial Supply Agreement.

 

26.14                 Publicity.  The Parties will consult with each other
reasonably and in good faith with respect to the text and timing of any
subsequent press releases relating to this Commercial Supply Agreement or the
activity hereunder prior to the issuance thereof, provided that a Party may not
unreasonably withhold consent to such releases, and that either Party may issue
such press releases as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure or which are consistent with information disclosed in prior releases
properly made hereunder.

 

26.15                 [**].  [**].

 

26

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

IN WITNESS WHEREOF, the Parties have caused this Commercial Supply Agreement to
be executed in two counterparts by their respective duly authorized
representatives as of the Execution Date.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

EXECUTION:

 

SIGNED for and on behalf of
AstraZeneca Pharmaceuticals LP

 

Signature:

/s/ Stephen Mohr

 

 

 

Name:

Stephen Mohr

 

 

Title:

Deputy General Counsel, North America

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

SIGNED for and on behalf of
IRONWOOD PHARMACEUTICALS, INC.

 

Signature:

/s/ Thomas Graney

 

 

 

Name:

Thomas Graney

 

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

SCHEDULE 1

 

COST OF GOODS SOLD

 

“Cost of Goods Sold” means, in respect of a Finished Product, as applicable,
[**].  Cost of Goods Sold shall be based on the quantities and presentations of
Finished Product described in the Forecast submitted by Ironwood and in effect
at the time AstraZeneca updates the Cost of Goods Sold pursuant to this Schedule
1. The Cost of Goods Sold is subject to adjustment as otherwise set forth
herein.

 

All of the foregoing costs and other amounts shall be determined and allocated
in accordance with the applicable Accounting Standards. All amounts included in
Cost of Goods Sold (i) may only be included once regardless of whether they fall
into more than one of the foregoing categories and (ii) [**].  It is understood
that there is no obligation on AstraZeneca to share its agreements with Third
Parties.

 

Notwithstanding the foregoing, the Cost of Goods Sold for the Finished Products
for [**] are as set forth in the table below.  For any other Finished Products,
including the Allopurinol Combination Product, the Cost of Goods Sold will be
provided [**].

 

AstraZeneca shall provide Ironwood all reasonable documentation and support for
the calculation of Cost of Goods Sold.  It is understood that there is no
obligation on AstraZeneca to share its agreements with Third Parties in
connection with providing such reasonable documentation and support.  In the
event that Ironwood disputes the calculation in Cost of Goods Sold, such matter
shall be handled in accordance with [**].

 

[**].

 

Base Price

 

1.  Zurampic Product

 

Year in which Product is 
Delivered

 

Zurampic Commercial
[(**)]

 

Zurampic Sample Pack
[(**)]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

2.  Allopurinol Combination Product: [**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

SCHEDULE 2

 

MINIMUM ORDER REQUIREMENTS

 

1.              [**]

 

2.              [**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

SCHEDULE 3

 

PRE-APPROVED MANUFACTURING CHANGES

 

Ironwood acknowledges and agrees that the following changes, if implemented by
AstraZeneca, are approved by Ironwood:

 

1.              Use of [**].

 

[**].

 

2.              Use of [**]

 

[**] in conjunction with AstraZeneca have embarked [**] will not exceed [**]
which includes [**].

 

[**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

SCHEDULE 4

 

Forecasting Example

 

For the sake of clarity, and by way of example only, if, on [**], a Forecast
with the following quantities is submitted for a given SKU:

 

 

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

12

 

 

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Forecast delivered on [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

Then, with respect to the forecast delivered in the next month [**], the
forecast could be as follows:

 

 

 

0

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

12

 

 

 

Jan

 

Feb

 

Mar

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

Oct

 

Nov

 

Dec

 

Jan

 

Forecast delivered on [**]

 

[**

]

[**

](1)

[**

](1)

[**

](2)

[**

](3)

[**

](4)

[**

](5)

[**

](5)

[**

](5)

[**

](5)

[**

](5)

[**

](5)

[**

](6)

 

--------------------------------------------------------------------------------

(1) = [**]

(2) = [**]

(3) = [**]

(4) = [**]

(5) = [**]

(6) = [**]

 

--------------------------------------------------------------------------------


 

[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

SCHEDULE 5

 

DOCUMENTATION TO ACCOMPANY DELIVERIES

 

·                  [**]

·                  [**]

·                  [**]

 

Or as otherwise specified in the Quality Assurance Agreement or as mutually
agreed

 

--------------------------------------------------------------------------------